Title: From George Washington to Colonel Armand, 25 March 1778
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de



Sir.
Head Quarters Valley Forge 25 March 1778

I yesterday recd your letter from York Town. You must have misunderstood me if you thought I gave you permission to raise a new and separate Corps. I told you I had no power to grant such a request, but that if you could obtain permission from Congress or of the Comee of Congress in Camp I should have no objection to the measure & to yr Inlisting Prisoners. I am certain I never gave you any encouragement to inlist deserters because I had ever found them of the greatest injury to the service by debauching our own Men and had therefore given positive orders to all recruiting Officers not to inlist them upon any terms. The Congress have since made an express Resolve against it—and also against inlisting prisoners.
As you say your two Lieutenants were promised the Rank of Captains by the Marquis de la Fayette, I cannot do any thing in that matter untill I have seen the Marquis who is expected from Albany shortly. When the Committee of Congress found that the Corps formula commanded by you were reduced below 50 Men, they determined to reduce it and to throw the Men into some Regiment.
I hope you will understand me clearly, when I again assure you, that I have no powers to authorize the rais⟨g⟩ of new Corps and as you are upon the spot, you will have a good opportunity of making application

to the Congress for such a command as you seem desirous of having. I am Sir Yr most obt Servt.
